Citation Nr: 1105203	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  10-24 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for lumbar sprain and 
strain.

3.  Entitlement to service connection for cervical sprain and 
strain.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety and depression.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a damaged 
eardrum.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for tinnitus.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches, claimed as a residual of a concussion.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for seizures, 
claimed as residual of a head injury.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to June 1960.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

On the Veteran's VA Form 9 submitted in June 2010, he requested a 
hearing at the RO before a traveling section of the Board.  There 
is no indication in the claims file that he has since withdrawn 
his request for a hearing.

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  As the RO schedules Travel Board hearings, 
a remand of these matters to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO shall schedule Travel Board hearing as 
requested before a Veterans Law Judge at the 
earliest available opportunity, in accordance 
with applicable procedures, and notify the 
Veteran of the date and time thereof.  If he 
wishes to withdraw the request for the 
hearing, that should be done by written 
document submitted to the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


